 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 1 of 8 PageID #: 938




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00040-JRG
                                               §    (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §    JURY TRIAL DEMANDED
                                               §
                  Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00041-JRG
                                               §    (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §    JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                  Defendants.


        JOINT MOTION FOR ENTRY OF DISPUTED E-DISCOVERY ORDER

       Defendants Huawei Device Co., LtD., Huawei Device USA, Inc. (together “Huawei”),

Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc. (together “Samsung”)

(collectively “Defendants”) and Plaintiff Gesture Technology Partners, LLC (“Plaintiff” or

“GTP”) (collectively “the Parties”) submit the Proposed Disputed E-Discovery Order attached as

Exhibit A (the Parties’ respective proposals with respect to disputed provisions being indicated

with Plaintiff’s Proposal and Defendants’ Proposal). Through their meet and confer efforts, the

Parties were able to reach agreement on almost all provisions of the E-Discovery Order, but were

unable to reach agreement and are at an impasse regarding provisions for (1) identifying proper


                                              -1-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 2 of 8 PageID #: 939




custodians within Section 7; and (2) limits for email discovery within Section 9. The Parties’

competing proposals and arguments are presented below:

I.     PLAINTIFF’S POSITION

       A.      Identifying Proper Custodians ¶ 7

       Generally, "[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties' relative

access to relevant information, the parties' resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit." Fed. R. Civ. P. 26(b)(2)(A). “The burden is on the party resisting discovery to establish

the discovery is not proportional.” Kaist IP US LLC v. Samsung Elecs. Co., No. 2:16-CV-01314-

JRG-RSP, 2017 U.S. Dist. LEXIS 221766, at *4-5 (E.D. Tex. Dec. 21, 2017); see also Samsung

Elecs. Am. Inc. v. Yang Kun "Michael" Chung, No. 3:15-CV-4108-D, 325 F.R.D. 578, 2017 U.S.

Dist. LEXIS 31662, 2017 WL 896897, at *11 (N.D. Tex. Mar. 7, 2017) (“a party seeking to resist

discovery on these grounds still bears the burden of making a specific objection and showing that

the discovery fails the proportionality calculation mandated by [Fed. R. Civ. P. 26(b)]”)

       GTP believes that Defendants’ proposal would impose unreasonable restrictions on GTP’s

ability to conduct discovery. Defendants have not shown a compelling reason to deviate from the

Court’s Model Order Regarding E-Discovery in Patent Cases (the “Model Order”). The burden is

on Defendants to demonstrated that “a specific identification of the fifteen most significant listed

e-mail custodians” and “tak[ing] one deposition per producing party” is not proportional to the

needs of this case. In fact, it is quite the opposite. Defendants are large corporations with teams

of individuals working on different portions of the accused phones and tablets. For GTP to

properly discover the scope of Defendants’ infringement, GTP cannot agree to limit its discovery


                                                -2-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 3 of 8 PageID #: 940




efforts preemptively. “Generally, the party seeking to limit discovery bears the burden of showing

good cause.” Smartflash LLC v. Apple Inc., No. 6:13cv447, 2014 U.S. Dist. LEXIS 185186, at

*18 (E.D. Tex. May 12, 2014) citing GeoTag v. Frontier Commn's Corp., et al., No. 10-cv-00570,

2013 U.S. Dist. LEXIS 25774, *2 (E.D. Tex. Jan. 8, 2013). Defendants have offered no reason

why the burden should be shifted to GTP, nor have they shown good cause.

       B.      Limits for Email Discovery ¶ 9

       For the same reasons discussed above, Defendants have not demonstrated why there is a

need to limit the search hits to 2,000 hits per custodian. The Model Order does not place any such

restrictions, nor is one necessary. A limit on the number of hits, as proposed by Defendants, would

hamper GTP’s ability to obtain relevant discovery and would arbitrarily allow Defendants to

dictate the number of relevant documents. GTP has accused numerous phones, and tablets

produced and manufactured by the Defendants and believes that any predetermined limit will

hamper GTP’s discovery efforts.

II.    DEFENDANTS’ POSITION

       A.      Identifying Proper Custodians ¶ 7

       Defendants respectfully request that the Court (1) not require a party deposition merely to

identify e-mail custodians, (2) limit the required identification of e-mail custodians to “up to” 15

custodians; and (3) require an accompanying translation for any search terms that require it.

       GTP has failed to explain how additional “discovery about discovery” will assist the Parties

in identifying how to efficiently proceed with e-mail collection. The Parties have already agreed

on up to five written requests to identify custodians and search terms. GTP accuses 18 Accused

Features across 33 Accused Products for the Samsung Defendants and a comparable number of

features and products for the Huawei Defendants. These products and features are likely to involve

a number of different custodians, and no single deponent (or even a very limited set of deponents)


                                                -3-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 4 of 8 PageID #: 941




would possess the requisite personal knowledge or other information to provide fact testimony

regarding all of the potential custodians, except as told to the deponent by Defendants’ attorneys

following appropriate investigation. As a result, a deposition to identify e-mail custodians would

be nothing more than a memory exercise having very little if any practical usefulness to GTP

despite imposing a disproportionately high burden on Defendants. Such a deposition would be a

gross misuse of resources in the particular circumstances of this case. Accordingly, Defendants

respectfully request that the Court approve Defendants’ Proposal and not require a deposition to

identify e-mail custodians.

       Further, Defendants respectfully request that the Court limit the required identification of

e-mail custodians to “up to” 15 custodians. Defendants request this modification in the event any

Party is unable to identify a total of 15 relevant custodians for e-mail discovery. The Parties have

already committed to identifying up to 15 of the most relevant e-mail custodians. Defendants’

proposed modification is intended to streamline e-mail discovery by avoiding potential disputes

over whether there are, in fact, 15 relevant e-mail custodians or some fewer number. Although

GTP has identified numerous “Accused Features,” GTP has repeatedly stated in motion papers

and otherwise that it “has not accused the features of infringement” (2:21-cv-00041 Dkt. 57 at 1),

acknowledging that the numerosity of “Accused Features” does not warrant a large number of e-

mail custodians. In the particular circumstances of this case, there is simply no need to require the

identification of 15 e-mail custodians if a fewer number is appropriate. Accordingly, Defendants

respectfully request that the Court adopt Defendants’ Proposal and limit the required identification

of e-mail custodians to “up to” 15 custodians.

       Lastly, Defendants respectfully request that the Court require an accompanying translation

for any search terms that require it. Defendants include international companies with employees




                                                 -4-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 5 of 8 PageID #: 942




speaking different languages. If GTP proposes search terms that requires a translation, Defendants

request that GTP be required to provide an accompanying translation of those search terms.

       B.      Limits for Email Discovery ¶ 9

       The Parties have agreed that each Party may select up to a total of 8 custodians per

producing party and request a total of 10 search terms per custodian. Defendants respectfully

request that the Court impose an additional limit that if any 10 search terms yield combined results

of greater than 2,000 hits for a single custodian, the parties will then meet and confer to narrow

the scope of the search terms to yield fewer than 2,000 hits.

       The value of e-mail discovery in this case is especially limited because there is no

allegation that Defendants had pre-suit knowledge of the Asserted Patents, such that e-mail might

be relevant to Defendants’ pre-suit interactions with Plaintiff or predecessors or Defendants’ states

of mind with respect to the Asserted Patents. The burden imposed on Defendants to collect,

review, store, and produce e-mail from 8 custodians per producing party and 10 search terms per

custodian would be significant, whereas there is likely to be very little if any practical usefulness

to GTP from such e-mail discovery. The 2,000 hits per custodian limit provides an equitable way

to mitigate the burden on Defendants while allowing for streamlined discovery appropriate to the

needs of the case. Accordingly, Defendants respectfully request that the Court limit the total hits

per custodian to no greater than 2,000.




                                                -5-
Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 6 of 8 PageID #: 943




Date: July 29, 2021                  Respectfully submitted,

/s/ Fred I. Williams                 /s/ Christopher W. Kennerly
Fred I. Williams                     Christopher W. Kennerly (TX Bar
Texas State Bar No. 00794855         No. 00795077)
Michael Simons                       chriskennerly@paulhastings.com
Texas State Bar No. 24008042         Radhesh Devendran (pro hac vice)
Jonathan L. Hardt                    radheshdevendran@paulhastings.com
Texas State Bar No. 24039906         PAUL HASTINGS LLP
WILLIAMS SIMONS & LANDIS PLLC        1117 S. California Avenue
327 Congress Ave., Suite 490         Palo Alto, CA 94304
Austin, TX 78701                     Telephone: (650) 320-1800
Tel: 512-543-1354                    Facsimile: (650) 320-1900
fwilliams@wsltrial.com
msimons@wsltrial.com                 Allan M. Soobert
jhardt@wsltrial.com                  allansoobert@paulhastings.com
                                     PAUL HASTINGS LLP
Todd E. Landis                       2050 M Street NW
State Bar No. 24030226               Washington, D.C. 20036
WILLIAMS SIMONS & LANDIS PLLC        Telephone: 202-551-1700
2633 McKinney Ave., Suite 130 #366   Facsimile: 202-551-1705
Dallas, TX 75204
Tel: 512-543-1357                    Elizabeth L. Brann
tlandis@wsltrial.com                 elizabethbrann@paulhastings.com
                                     PAUL HASTINGS LLP
John Wittenzellner                   4747 Executive Drive, 12th Floor
Pennsylvania State Bar No. 308996    San Diego, CA 92121
WILLIAMS SIMONS & LANDIS PLLC        Telephone: (858) 458-3000
1735 Market Street, Suite A #453     Facsimile: (858) 458-3005
Philadelphia, PA 19103
Tel: 512-543-1373                    Robert Laurenzi
johnw@wsltrial.com                   robertlaurenzi@paulhastings.com
                                     PAUL HASTINGS LLP
Attorneys for Plaintiff              200 Park Avenue
Gesture Technology Partners, LLC     New York, NY 10166
                                     Telephone: (212) 318-6000
                                     Facsimile: (212) 319-4090

                                     Melissa R. Smith (TX Bar No.
                                     24001351)
                                     GILLAM & SMITH, LLP
                                     303 S. Washington Ave.
                                     Marshall, TX 75670
                                     Telephone: (903) 934-8450
                                     Facsimile: (903) 934-9257
                                     melissa@gillamsmithlaw.com



                                      -6-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 7 of 8 PageID #: 944




                                               Attorneys for Defendants Samsung
                                               Electronics Co., Ltd and Samsung
                                               Electronics America, Inc.

                                               By: /s/ J. Mark Mann
                                               J. Mark Mann
                                               State Bar No. 12926150
                                               mark@themannfirm.com
                                               G. Blake Thompson
                                               State Bar No. 24042033
                                               blake@themannfirm.com
                                               MANN TINDEL & THOMPSON
                                               201 E. Howard Street
                                               903.657.8540
                                               903.657.6003 (fax)
                                               AND
                                               Kent E. Baldauf, Jr. (PA ID No. 70793)
                                               Bryan P. Clark (PA ID No. 205708)
                                               THE WEBB LAW FIRM
                                               One Gateway Center
                                               420 Ft. Duquesne Blvd., Suite 1200
                                               Pittsburgh, PA 15222
                                               412.471.8815
                                               412.471.4094 (fax)
                                               kbaldaufjr@webblaw.com
                                               bclark@webblaw.com

                                               Attorneys for Defendants Huawei Device Co.,
                                               LtD., Huawei Device USA, Inc.,


                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rules CV-7(h) and (i), counsel for the Defendants met and conferred

with counsel for the Plaintiff in a good faith attempt to resolve the matters raised by this motion.

No agreement could be reached. Plaintiff indicated it opposes the relief requested by this motion.

Thus, these discussions have conclusively ended in an impasse and leave an open issue for the

Court to resolve.

                                                        /s/ Christopher W. Kennerly
                                                       Christopher W. Kennerly



                                                 -7-
 Case 2:21-cv-00040-JRG Document 58 Filed 07/29/21 Page 8 of 8 PageID #: 945




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on July 29, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                               -8-
